                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

BRIAN MCCONNELL,                                   )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )CIVIL ACTION 19-0174-WS-MU
                                                   )
AMERICAN GENERAL LIFE                              )
INSURANCE COMPANY,                                 )
                                                   )
       Defendant.                                  )

                                              ORDER
       This matter is before the Court on the parties’ cross-motions for partial
summary judgment, confined to the single issue of the applicable standard of
review of the defendant’s decision to terminate the plaintiff’s benefits under
ERISA. (Docs. 23, 25).1 The defendant believes the correct standard is arbitrary
and capricious, while the plaintiff contends that judicial review is de novo. The
parties have filed briefs and evidentiary materials in support of their respective
positions, (Docs. 23-25, 28-29), and the motions are ripe for resolution.


                                    BACKGROUND
       According to the complaint, (Doc. 1), the plaintiff purchased through his
employer a contract of salary continuance insurance, including long-term
disability (“LTD”) benefits. The defendant initially approved the defendant’s

       1
         Magistrate Judge Murray ordered the parties to file cross-briefs “on the
applicable standard of review,” in anticipation that the Court would resolve the issue as a
predicate to a settlement conference. (Doc. 22 at 1). The plaintiff styled his brief as a
motion for partial summary judgment, (Doc. 23), which appears to be a correct
designation, since the parties seek definitive resolution of a “part of [a] claim or defense.”
Fed. R. Civ. P. 56(a). Although the defendant styles its filing as a brief, (Doc. 25), it is
properly understood as a cross-motion for partial summary judgment.
application for LTD benefits but, after approximately ten years, terminated all
benefits and denied the plaintiff’s appeal of this decision. In a single count, the
complaint asserts that the defendant’s conduct violates ERISA.


                                      DISCUSSION
          The parties agree that the plaintiff filed a claim for disability benefits in
2009. The defendant and its predecessor paid benefits without interruption from
2009 to June 2018, when the defendant terminated benefits. After the plaintiff
appealed the termination, the defendant obtained an independent medical review
of his medical records and then rejected the appeal – based primarily on that
review – in February 2019, without first disclosing to the plaintiff the reviewer’s
report.
          The Department of Labor (“DOL”) has promulgated a regulation that deals
with this situation. In the context of appeals of adverse benefit determinations:
          The claims procedures of a plan providing disability benefits will
          not, with respect to claims for such benefits, be deemed to provide
          a claimant with a reasonable opportunity for a full and fair review
          of a claim and adverse benefit determination unless … the claims
          procedures …
          [p]rovide that before the plan can issue an adverse benefit
          determination on review on a disability benefit claim, the plan
          administrator shall provide the claimant, free of charge, with any
          new or additional evidence considered, relied upon, or generated
          by the plan, insurer, or other person making the benefit determination
          …. sufficiently in advance of the date on which the notice of adverse
           benefit determination on review is required to be provided … to give
          the claimant a reasonable opportunity to respond prior to that date ….
29 C.F.R. § 2560.503-1(h)(4)(i) (2019). The defendant admits it did not comply
with this provision. (Doc. 29 at 3). The plaintiff argues that the defendant’s
failure to do so “results in this claim being subject to a de novo standard of
review.” (Doc. 23 at 7). The defendant responds that it did not violate subsection
(h)(4)(i), because that provision does not apply to the plaintiff’s claim. The



                                              2
defendant continues that, even if subsection (h)(4)(i) does apply, the defendant’s
violation of it does not alter the standard of review. (Doc. 25 at 5-7).


I. Applicability of Subsection (h)(4)(i).
       DOL published the final rule revising subsection (h)(4)(i), and adding or
revising other portions of Section 2560.503-1, in December 2016. Claims
Procedure for Plans Providing Disability Benefits, 81 Fed. Reg. 92,316-01 (Dec.
19, 2016). The “summary” introduction to the final rule states that “[t]his rule is
effective January 18, 2017” and that “[t]his regulation applies to all claims for
disability benefits filed on or after January 1, 2018.” Id. at 92,316 (hereinafter,
“summary statement”).2 The defendant relies on the summary statement to argue
that, because the plaintiff’s “clai[m] for disability benefits [was] filed” in 2009,
not “on or after [April 2], 2018,” subsection (h)(4)(i) does not apply to its
termination decision. (Doc. 25 at 6; Doc. 29 at 4-7).
       The plaintiff offers various reasons the summary statement should not be
construed as the defendant would have it. The Court need not address those
arguments, because the defendant’s position fails for a simpler reason. The
applicability of subsection (h)(4)(i) is not governed by the summary statement but
by the regulation itself (which the defendant does not acknowledge), and Section
2560.503-1(p) by its terms provides that subsection (h)(4)(i) applies to claims filed
in 2009.
       “Except as provided in paragraphs (p)(2), (p)(3) and (p)(4) of this section,
this section shall apply to claims filed under a plan on or after January 1, 2002.”
29 C.F.R. § 2960.503-1(p)(1). “[T]his section” is of course Section 2960.503-1.
Thus, unless excluded by subsections (p)(2)-(4), subsection (h)(4)(i) applies to the



       2
         DOL later delayed the applicability date to April 2, 2018. Claims Procedure for
Plans Providing Disability Benefits; 90-Day Delay of Applicability Date, 82 Fed. Reg.
56,560-01 at 56,560 (Nov. 29, 2017).

                                           3
plaintiff’s 2009 claim. As discussed below, these subsections do not exclude
subsection (h)(4)(i) from application to the plaintiff’s claim.
        Subsection (p)(2) addresses health plans, not disability plans, and so is not
relevant. In any event, subsection (p)(2) provides that Section 2960.503-1 applies
to all health claims filed on or after January 1, 2003 – an opening date long before
2009.
        Subsection (p)(3) provides that certain provisions added or revised by the
2016 final rule apply only to disability claims filed after April 1, 2018. Those
provisions are listed, and the list does not include subsection (h)(4)(i), or indeed
any portion of subsection (h).
        Subsection (p)(4) provides that certain provisions, including subsection
(h)(4), do not apply to claims for disability benefits filed between January 18,
2017 and April 1, 2018 (although a modified version of some of these provisions
does apply to such claims). Because the plaintiff’s claim was not filed in 2017 or
2018, it is not impacted by this exception to subsection (p)(1).
        Because subsection (p)(1) establishes the general rule that Section
2560.503-1 applies to claims filed after 2001, and because subsections (p)(2)-(4)
do not except subsection (h)(4)(i) from the general rule as to claims filed in 2009,
that subsection applies to the plaintiff’s claim.
        It might be argued that, although subsection (p) unambiguously applies
revised subsection (h)(4) to claims filed between 2002 and 2016, DOL did not
really intend that result (since it carved out subsection (h)(4) from applicability to
claims filed between January 2017 and April 2018). It is doubtful that a court
permissibly could, on the basis of DOL’s assumed intent, re-word subsection
(p)(3) to insert subsection (h)(4) among those provisions not applicable to claims
filed before April 2018.3 The question, however, is moot. “There is no burden


        3
          See, e.g., Logan v. United States, 552 U.S. 23, 35 n.6 (2007) (“[E]nlargement of
a statute by a court, so that what was omitted, presumably by inadvertence, may be
included within its scope transcends the judicial function.”) (internal quotes omitted).

                                            4
upon the district court to distill every potential argument that could be made based
upon the materials before it on summary judgment. Rather, the onus is on the
parties to formulate arguments ….” Resolution Trust Corp. v. Dunmar Corp., 43
F.3d 587, 599 (11th Cir. 1995). By ignoring the actual regulatory language of
Section 2560.503-1(p), the defendant forfeited any argument that the provision
does not mean what it says or that it may permissibly be judicially altered to
accomplish what it plainly does not.
       The defendant does note that the final rules giving rise to the version of
Section 2960.503-1 preceding the current version contained a similar summary
statement regarding applicability date; that courts enforced this statement
according to its terms; and that they thus did not apply the section to claims filed
before the date mentioned in the summary statement. (Doc. 29 at 5-6). It is true
that DOL’s summary of the former final rule stated that “[t]his regulation applies
to all claims filed on or after January 1, 2002.” Employee Retirement Income
Security Act of 1974; Rules and Regulations for Administration and Enforcement;
Claims Procedure, 65 Fed. Reg. 70,246-01 at 70,246 (Nov. 21, 2000). However,
unlike in this case, the regulation employed the same operative language as the
summary statement: “This section shall apply to claims filed under a plan on or
after January 1, 2002.” Id. at 70,271.
       The defendant violated subsection (h)(4)(i) in February 2019, when it
rejected the plaintiff’s appeal without complying with that provision.
The question becomes one of identifying the consequences of the defendant’s
violation.


II. Standard of Review.
       The defendant offers a very limited argument in support of an arbitrary and
capricious standard in the face of its violation of regulatory procedural safeguards:
the defendant argues only that the Eleventh Circuit has already definitively
rejected a de novo standard in such a situation. The defendant does not argue that,


                                          5
even if the issue is open in the Eleventh Circuit, the Court should reject de novo
review; much less does the defendant offer any analysis to support reaching such a
conclusion. (Doc. 25 at 7; Doc. 29 at 2-3, 8-9). The Court therefore will employ
arbitrary and capricious review only if the Eleventh Circuit has in fact foreclosed
de novo review.
       There are only two relevant Eleventh Circuit opinions. In Torres v. Pittston
Co., 346 F.3d 1324 (11th Cir. 2003), the defendant failed to issue a determination
within the time allowed by regulation. The plaintiff argued that this failure to act
resulted in a deemed denial of his claim and that, since a deemed denial entails no
exercise of discretion to which to defer, judicial review should be de novo. Id. at
1332. The panel did not rule on this issue but instead remanded to allow the trial
court (which did not explain its refusal to apply a de novo standard) to address the
issue in the first instance. Id. at 1333-34. Since Torres did not decide the issue,
plainly it did not preclude employment of de novo review. The defendant does not
suggest otherwise.
       In White v. Coca-Cola Co., 542 F.3d 848 (11th Cir. 2008), the defendant
failed to give the plaintiffs, as required by regulation, notice of their right to appeal
an adverse determination. The plaintiffs “cite[d] Torres [citation omitted] for the
proposition that this failure permits courts to review the decisions of the
administrator without deference.” Id. at 855. The White Court responded that
“Torres creates no such permission” and that “Torres does not, in any event,
require us to alter our standard of review.” Id. at 855-56. It is clear from this
language that the White plaintiffs made the same error as the defendant here:
rather than asking the White panel to establish a standard, they argued only that the
Eleventh Circuit had already established the standard they favored. The White
Court declined to employ de novo review in that case, not by holding that such
review can never be justified by a defendant’s violation of regulatory
requirements, but by the more limited means of rejecting the plaintiffs’ argument
that Torres of itself compelled de novo review.


                                           6
       The Torres panel noted the position of DOL “that a denial occurring
without the minimum procedural safeguards provided by ERISA statutes and
regulations should not be reviewed deferentially.” 346 F.3d at 1333 n.11. Had
Torres adopted that position, it might well have been controlling in White, and
here. Because, however, “[t]he parties did not cite this agency explanation, … the
district court did not have occasion to determine to what extent, if any, the agency
interpretation is entitled to deference …,” id., and it was left to the trial court on
remand to consider its impact. The White panel stated that Torres “declined to
adopt that broad position” of the DOL, 842 F.3d at 856, but it did not (and could
not, accurately) suggest that Torres affirmatively rejected that position; on the
contrary, White acknowledged only that Torres had not in footnote 11 adopted a
de novo standard of review.
       The Torres Court cited appellate cases from other circuits ruling that a
deemed denial gives rise to de novo review as well as appellate cases reaching an
opposite conclusion. 346 F.3d at 1332-33. The White Court noted that this split –
and Torres – involved deemed denials, not (as in White) violations of other
regulatory provisions, such that Torres could not be controlling in White: “This
appeal does not involve an administrative failure to exercise discretion, and Torres
does not, in any event, require us to alter our standard of review.” 842 F.3d at
856.
       Rather than any analysis of White, the defendant offers its ipse dixit that
White “outright rejected the argument that other procedural violations” than
deemed denials could result in de novo review. (Doc. 29 at 2-3; accord id. at 9).
Raw conclusions, of course, do not substitute for legal analysis and, as discussed
above, careful dissection of White indicates that it does not support the defendant’s
position. Nor is it plausible that the Eleventh Circuit would resolve, in a single
paragraph that rejects none of the available lines of support for de novo review
(not even the DOL language it had just acknowledged), an issue that has vexed
appellate courts for years and spawned extended discussions spreading over


                                            7
multiple pages of the Federal Reporter. E.g., Halo v. Yale Health Plan, 819 F.3d
42, 50-58 (2nd Cir. 2016).
       The defendant cites Melech v. Life Insurance Co. of North America, 2015
WL 4744356 (S.D. Ala. 2015), in support of its position. After block quoting the
single relevant paragraph from White, the Melech Court concluded without
amplification that “[t]he trigger for application of the ‘pure de novo review’
appears to be the absence of a decision by the plan administrator.” Id. at *22. As
Melech did not scrutinize White’s language and reasoning, the Court does not find
it persuasive.
       Because the Eleventh Circuit has not foreclosed de novo review under the
circumstances, and because the defendant offers no other argument in favor of an
arbitrary and capricious standard of review, this action will be governed by de
novo review. As the defendant recognizes, (Doc. 29 at 8), the plaintiff champions
that version of de novo review prevailing in the Second Circuit. Since the
defendant neither identifies flaws in this approach nor proposes any alternative,
that version, as explicated in Halo, will apply in this case.


                                      CONCLUSION
       For the reasons set forth above, the plaintiff’s motion for partial summary
judgment is granted, and the defendant’s motion for partial summary judgment is
denied. The applicable standard of review in this case, whether it is ultimately
resolved by settlement, dispositive motion or trial, is de novo.


       DONE and ORDERED this 21st day of January, 2020.


                                           s/ WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE




                                           8
